DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Arnold Braun on March 7, 2022.

The application has been amended as follows: 
 	1. (Currently Amended) A method of determining the activity of a HER2 variant, comprising the steps of: 
 	a) preparing a cDNA encoding said HER2 variant; 
 	b) preparing a linear expression cassette containing the HER2 variant cDNA; 
 	c) transfecting said prepared expression cassette containing said HER2 variant cDNA in an assay cell having a JNK reporter construct comprising a reporter gene cDNA linked to at least one AP-1 binding site, and said cell is capable of expressing HER3; 
 	d) exposing said transfected cell to a HER3 ligand, wherein said HER3 complexes with said HER2 variant to form a dimer which thereby activates the JNK reporter construct and generates a signal; 
; 
 	f) exposing said transfected cell to a HER3 ligand and a HER2 inhibitor, wherein said HER3 complexes with said HER2 variant to form a dimer which thereby activates the JNK reporter construct and generates a signal; and
 	g) determining the signal activity, wherein a change in signal activity relative to wild type HER2 is indicative of a change in the sensitivity of said HER2 variant to said HER2 inhibitor.  

 	16. (Currently Amended) The method of claim 1 wherein the JNK reporter construct is SEQ ID NO: 31 

 	17. (Currently Amended) A method of determining the activity of a HER2 variant, comprising the steps of: 
 	a) preparing a cDNA encoding said HER2 variant; 
 	b) preparing a linear expression cassette containing the HER2 variant cDNA; 
 	c) transfecting said prepared expression cassette containing said HER2 variant cDNA in an assay cell having a stably integrated JNK reporter construct comprising a reporter gene cDNA linked to 6 AP-1 binding sites, said assay cell having a stably 4integrated HER3 expression construct; and said assay cell having a HER1 and HER2 double knockout; 
 	d) exposing said transfected cell to a HER3 ligand, wherein said HER3 complexes with said HER2 variant to form a dimer which thereby activates the JNK reporter construct and generates a signal; and
 	e) determining the signal activity, wherein a change in signal activity relative to wild type HER2 is indicative of a change in activity of said HER2 variant.

	18. (Presently Canceled)
	
	19. (Presently Canceled)

	20. (Presently Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method of determining the activity of a variant of HER2 where a transfected HER2 variant cDNA and HER3 are expressed by a cell, which activates a JNK reporter construct having SEQ ID NO: 31 upon formation of a HER2 variant:HER3 dimer.  The cell is then .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313) 446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636